t c memo united_states tax_court wayne d blake petitioner v commissioner of internal revenue respondent docket no filed date barry l dahne for petitioner michael t sargent for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion to dismiss for lack of jurisdiction respondent’s motion we shall deny respondent’s motion the record establishes and or the parties do not dispute the background following petitioner resided in baltimore maryland at the time the petition was filed on date respondent mailed to petitioner by certified mail to his last_known_address which is also his address of record in this case a notice_of_deficiency with respect to his taxable_year notice on date the court received a petition with respect to the notice barry l dahne mr dahne peti- tioner’s counsel of record in this case signed the petition included in the envelope in which the petition was mailed to the court was a check for dollar_figure drawn on the account of barry l dahne that was signed by him made payable to us tax_court and dated date check the court used that check to pay the dollar_figure filing fee required by rule b and on date pincite a m issued a receipt for that payment that it sent to mr dahne the envelope containing the petition and mr dahne’s date check that the court received bore four first-class stamps that were not canceled that envelope did not bear a u s postal service postmark nor did it bear a privately metered 1the court filed the petition pincite a m on date 2all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect at all relevant times postmark a strip showing an indecipherable barcode was affixed to the bottom of the envelope in question since around the end of the regular u s postal service mail sent to and received by the court has been subject_to irradiation treatment as a result of that treatment the court has experienced delays in the receipt of such mail al- though the delays have been relatively brief over the past several years the envelope containing the petition and the date check that the court received does not bear any obvious signs of irradiation treatment discussion the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 the petition in the instant case was timely filed if it was filed within days after the notice was mailed see sec_6213 or on or before date see id the petition 3the court takes judicial_notice of the facts concerning the irradiation treatment of the regular u s postal service mail sent to and received by the court and the delays caused by such treatment 4on date respondent mailed to petitioner by certified mail the notice the 90-day period for timely filing a petition with respect to that notice not counting saturday sunday or a legal_holiday in the district of columbia as the last day expired on date see sec_6213 in this case was not received by the court until date nonetheless a petition that the court receives and files after the expiration of the 90-day period prescribed by sec_6213 may be deemed timely filed under sec_7502 and the regulations thereunder under sec_7502 and the regulations thereunder certain documents including a petition filed with the court may be treated as timely filed when timely mailed timely-mailing timely-filing rule in the case of a petition filed with the court the timely-mailing timely-filing rule generally will apply if the u s postal service postmark appearing on the envelope in which the petition was mailed falls within the period prescribed by sec_6213 see sec_7502 the timely-mailing timely-filing rule applies where a postmark is entirely omitted 65_tc_548 where as is the case here the envelope containing the petition that the court received does not bear a u s postal service postmark or any other postmark a taxpayer may offer extrinsic evidence to establish the date of the mailing of such envelope id pincite- the court held an evidentiary hearing on respondent’s motion at which mr dahne was the only witness mr dahne testified that he mailed the envelope containing the petition at approxi- mately p m on date according to mr dahne’s testimony he arrived at the u s post office in owings mills maryland owings mills post office around p m on date and found that that office was closed mr dahne further testified that he purchased stamps in the foyer of the owings mills post office and placed them on the envelope contain- ing the petition according to mr dahne he then observed a u s postal service truck near a mailbox located about feet from the owings mill post office mr dahne testified that he approached the driver of that truck handed the driver the envelope containing the petition and asked whether that envelope would be postmarked on date to which the driver responded that it would we found mr dahne’s testimony to be credible moreover mr dahne’s testimony is consistent with the court’s having received from him along with the petition a dollar_figure check in payment of the court’s filing fee that was dated date the date on which he testified he handed the envelope containing the petition to a u s postal service employee mr dahne’s testimony is also consistent with the fact that the regular u s postal service mail sent to and received by the court is subject_to irradiation treatment that has resulted in brief delays in the receipt of such mail 5in respondent’s motion respondent alleges continued on the record before us we find that petitioner has shown that the envelope containing the petition in this case that the court received was timely mailed on date we hold that under the timely-mailing timely-filing rule the petition in this case is considered to have been timely filed on date to reflect the foregoing an order denying respondent’s motion will be issued continued the united_states postal service has advised respondent that an envelope which was properly addressed to the tax_court and mailed from the owings mills maryland area and bearing a united_states postmark with the date of date would have ordinarily been received on or about date at the tax_court respondent declined to call any witnesses such as a u s postal service employee at the evidentiary hearing that the court held on respondent’s motion assuming arguendo that the above-quoted allegation in respondent’s motion were established by the record in this case that allegation does not appear to take account of the delay caused by the irradiation treatment to which regular u s postal service mail sent to and received by the court is subject assuming arguendo that an envelope mailed from the owings mills post office would ordinarily have been received by the court on or about date which was a friday the envelope containing the petition would not have been received by the court after the irradiation treatment until at the earliest monday date the date on which it was actually received by the court around a m
